DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 

Status of Claims
This Office action is in reply to filing by applicant on 08/31/2022
Claims  1, 8, and 15,    have been amended.
Claims  3 - 7,  10 - 14,  and 17 - 20 are original.
Claims  2, 9,  and 16     have been cancelled.
Claims  1, 3 - 8, 10 - 15, and 17 - 20 are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
The  four (4) prior provisional obviousness type double patenting rejections set forth in the Non-Final rejection of 06/03/2022, will be maintained.
Due to the applicant’s amendments, a new 35 USC 112(a) rejection has been imposed (see below).
Applicant arguments pursuant to 35 USC 102 are moot, as Applicant's amendments and Remarks have caused examiner to look at the Application anew, and have also resulted in examiner choosing new art combinations not addressed by Applicant's arguments.   Full particulars of the now 35 USC 103 analysis will follow. 
With regard to the limitations of  claims  1, 3 - 8, 10 - 15, and 17 - 20, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 8 - 11. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
Applicant argues that the claims are not directed to  an abstract idea. Remarks 9. Examiner disagrees. The abstract idea already provided previously still applies, and is:
executing a transfer of funds from A to B.
Applicant argues that examiner previously argued that the claims were well understood, routine, and conventional. Remarks 9. This argument has never been made by examiner.
Applicant argues that the claims:
"facilitati[tate] a secure communication between an owner of a resource account and their appointed proxy"
and, thus, do not amount to the abstract idea herein mentioned. Remarks 9. Examiner disagrees. Using this or that private communication / channel between entities does not remotely affect the previously noted abstract idea in any way.
Applicant argues that the claims nonetheless amount to significantly more that the abstract idea. Remarks 10. Applicant argues example 35, Remarks 11, but goes on to argue that the computer here simply automates the process represented by the abstract idea. Remarks 11. This is essentially the argument for imposing a 35 USC 101 rejection in the first place. Simple automation by a generic computer of a previously known process is not subject matter eligible.
Applicant arguments pursuant to 35 USC 102 are moot, as Applicant's amendments and Remarks have caused examiner to look at the Application anew, and have also resulted in examiner choosing new art combinations not addressed by Applicant's arguments.   Full particulars of the now 35 USC 103 analysis will follow. 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 06/03/2022, and also respecting the pending amended claim set of 08/31/2022 as seen below.
Examiner recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347.



35 USC 112(a) Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

 The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the present applicant, claims 1, 8, and 15  cite:
determining that the soft user authorization of the electronic resource request data via the digital channel does not meet one or more entity policies for authorization of resource disbursement;
The above said negative limitation is new matter. It is not remotely supported in the Disclosure.  That the notion or step of first seeing whether the so called "soft" authorization is valid before proceeding to the so called "hard" authorization (by contacting the decision maker on the subject card) is not even contemplated by the invention, let alone disclosed. The "soft" authorization is simply to notify vendor that a proxy transaction is about to take place. There is no discussion whatsoever in the entire disclosure that that there is some step / procedure or other path to go down if the so called "soft" authorization is negative. Even if one skilled in the art might devise a way to accomplish this aspect of the invention, Applicant’s original disclosure still lacks sufficient detail to explain how Applicant envisioned achieving this goal. Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant had full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation of not meeting this or that "soft" policy before deciding to contact the decision maker on the account for the proxy's authorization to close a deal. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 - 8, 10 - 15, and 17 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent claim 1 is directed to a system (machine), independent claim 8 is directed to a non-transitory computer readable medium (composition), and independent claim 15 is directed to a method (process), all of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Independent claims 1, 8, and 15 recite:
establish a link; receive a request; extract resource transfer data; generate and store a user configuration for a user; transmit data to the user; receive soft user authorization; transmit the soft user authorization to a second user for hard authentication; receive hard authentication data; perform confirmation, settlement, and reconciliation of request; and transmit a confirmation message to the one or more entities, wherein the confirmation message indicates confirmation, settlement, and reconciliation.    
Several dependent claims further refine the abstract idea of claims 1, 8, and 15:
wherein resource transfer comprises one or multiple of a resource transfer type, a resource transfer purpose, an entity identification, itemized product or service cost information, a date, a time, geolocation data, a total resource amount, a resource type, user identification information, or resource account information. (claims 3,10,17); communication between entities. (claims 4,11,18); wherein a conversion of data occurs (claims 5,12); wherein authorization preferences further comprise the identification of the second user for proxy authentication (claims 6, 13, 19);  wherein the data transmitted to the user comprises a batch (claims 7,14,20).
The claim(s) thus recite the abstract idea of:
executing a transfer of funds from A to B.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The system, resource platform, memory, computer readable code, communication device, processing device, memory device, and non-transitory computer program product additional computer limitations of the independent claims  are simply being applied as tools as against the abstract idea. The above said computer related elements additionally generally link the abstract idea above noted to computer technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The computer related limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth with a high level of generality.
The dependent claims as above also lack any elements, including:
system, resource platform, memory, computer readable code, communication device, processing device, memory device, and non-transitory computer program product, which are independent claim elements (as noted above) upon which the dependent claims are necessarily based;
additional computer related elements in the dependent claims (API, computer related channels); and
non-computer related  elements in the dependent claims (resource transfer type, resource transfer purpose, entity identification, itemized product or service cost information, a date, a time, geolocation data, a total resource amount, a resource type, user identification information, or resource account information).

The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to computer technology. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1, 3 - 8, 10 - 15, and 17 - 20 are are not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1, 3 - 8, 10 - 15, and 17 - 20 are rejected under 35 USC 103 as being unpatentable over Dolan (US20150199660A1), in view of and Maeng (US20090125440A1).

Regarding claims 1, 8, and 15: 
Dolan discloses:
at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to (including the non-transitory CRM limitations of independent claim 8) : ("A processor may comprise one or more processors and may be a programmable logic device, a microcontroller, a microprocessor, any suitable processing device, or any suitable combination of the preceding. A processor includes any hardware that operates to control and process information received by a component of system 100.", [043]) and ("Logic may perform the operation of any component of system 100, for example, logic executes instructions to generate output from input. Logic may include hardware, software, or other logic. Logic may be encoded in one or more non-transitory, tangible media, such as a computer-readable medium or any other suitable tangible medium, and may perform operations when executed by a computer or processor. Certain logic, such as a processor, may manage the operation of a component.", [046]) and ("A memory may include any suitable information for use in the operation of component of system 100. A memory may further include some or all of one or more databases (e.g., databases 138, 148, and 158).", [045]), and ("This disclosure relates generally to a communication network for collecting data and executing electronic transaction services.", [001]) and see ABSTRACT , for additional references to the above stated computer elements;
establish a communicable link via an application programming interface for secure data transfer between the resource platform and one or more entities;                             Throughout this document, claim limitations will be given their Broadest Reasonable Interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111), and this may be the only express notice of BRI's multiple application(s) herein; that said, the just referenced claim limitation's meaning under BRI includes any computer/ computer related hardware, which can connect, via an "interface" (i.e., a computer connection preset to communicate with another computer/ computer related hardware's connection), that said   .   .   .  ("Network 102 may include all or a portion of a public switched telephone network (PSTN), a public or private data network, a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN), a local, regional, or global communication or computer network, such as the Internet, a wireline or wireless network, an enterprise intranet, or any other suitable communication link, including combinations thereof, operable to facilitate communication between the components of system 100.", [024]) and ("In certain embodiments, associate portal 110 is accessible by enterprise 104 employees (e.g., enterprise 104 associates) to provide customers of enterprise 104 electronic transaction services (e.g., electronic fund transfers).", [026]), and, as to the "interface" specifically,    .   .   .   ("In certain embodiments, a system for executing electronic fund transfers includes a memory comprising a database, the database configured to store electronic fund transfer data, a first interface communicatively coupled to the memory and configured to receive electronic fund transfer customer data associated with a customer and requested electronic fund transfer data describing a requested electronic fund transfer requested by the customer, and one or more processors communicatively coupled to the first interface and configured to determine, based on the received customer data, stored electronic fund transfer data associated with the received customer data and populate fields of the first interface with the stored electronic fund transfer data associated with the received customer data.", [006]), and see ABSTRACT; 
receive electronic resource request data for an electronic resource request from the one or more entities; ("a first interface communicatively coupled to the memory and configured to receive electronic fund transfer customer data associated with a customer and requested electronic fund transfer data describing a requested electronic fund transfer requested by the customer,", [ABSTRACT])  and  ("system for executing electronic fund transfers", ABSTRACT]);
extract resource transfer metadata from the electronic resource request data;   As mentioned above, the claim term "metadata"  must be given its broadest reasonable interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111). Thus, the undefined "metadata"  is interpreted, consistent with the Specification at [007], to include in its meaning one or a multiple of any data of any kind used in any way in any electronic system/ network of computers,  that said   .   .   .   ("A system for executing electronic fund transfers includes a memory comprising a database, the database configured to store electronic fund transfer data, a first interface communicatively coupled to the memory and configured to receive electronic fund transfer customer data associated with a customer and requested electronic fund transfer data", [ABSTRACT]), thus, "metadata" as above can be used, stored, communicated, transmitted, configured, etc., by the system; 
generate and store a user configuration for a user, ("Components of system 100, such as services module 130, systems module 140, and database module 150, may include one or more processors. A processor represents any computing device, such as processors 134, 144, and 154, configured to control the operation of one or more components of system 100.", [043]);
selection of a digital channel for transmission of resource request data; Examiner applies BRI and finds that "digital channel's" meaning includes any means of electronic data communication that a computer system may employ, including paths, ways, and "routes" as below, that said   .   .   .  ("e.g., an entity maintaining an account) through a single application and/or interface (e.g., a user facing application), proposing accounts to involve in a transaction, adding or removing limitations to transaction services for particular users and/or accounts, limiting the types of accounts involved in particular transactions, and identifying beneficial routes for fund transfers (e.g., low cost, high reliability, and/or fast processing time).", [023]), the electronic system noted may employ various "channels"; 
transmit the electronic resource request data to the user via the digital channel; ("If stored information is found that is associated with the customer, the associate portal may automatically populate the stored information into data fields required to execute the requested electronic fund transfer, thereby avoiding time consuming manual data entry that ties up computing resources and bandwidth.", [018]) and ("The associate portal may prompt the enterprise associate to obtain particular information from the customer or to provide particular disclosures and/or documents to the customer.", [020]) and ("For example, enterprises 104 providing international electronic fund transfers may be required to provide customers with a prepayment disclosure document that includes the costs associated with a particular electronic fund transfer before executing an electronic fund transfer (e.g., is generated and/or presented to the customer before execution of an electronic fund transfer), a receipt that includes the costs incurred by the electronic fund transfer after executing an electronic fund transfer (e.g., is generated and/or presented to the customer after an electronic fund transfer is initiated), a fund transfer request authorization that is executed by the customer to authorize the electronic fund transfer, or other disclosure or document.", [029]), 
	and, as to the digital channel, ("Associate portal 110 represents a web portal to one or more enterprise 104 services, for example, provided by services module 130. In certain embodiments, associate portal 110 is accessible by enterprise 104 employees (e.g., enterprise 104 associates) to provide customers of enterprise 104 electronic transaction services (e.g., electronic fund transfers). Some or all functions provided through associate portal 110 may also be provided to enterprise 104 customers (e.g., through a customer facing website).", [024]) and ("Logic may be encoded in one or more non-transitory, tangible media, such as a computer-readable medium or any other suitable tangible medium, and may perform operations when executed by a computer or processor. Certain logic, such as a processor, may manage the operation of a component", [046]) and ("Network 102 may include any interconnecting system capable of transmitting audio, video, electrical signals, optical signals, data, messages, or any combination of the preceding.", [024]);
receive soft user authorization of the electronic resource request data via the digital channel; BRI is here employed consistent with the light of the  Specification [052]  to interpret the undefined claim term "soft user authorization" to include in its meaning any level of authorization of any sort by user relative to user's requested transfer, ("Services module 130 may be operable to receive confirmation that a customer requesting an electronic fund transfer has received disclosure documents and/or authorized execution of a requested electronic fund transfer.", [034]);
transmit the soft user authorization to a second user for hard authentication based on the user configuration; Note the above referenced BRI as to "soft user authorization", and note that BRI is once again employed consistent with the light of the  Specification [052]  to interpret the undefined claim term "hard authentication" to include in its meaning any sort of review/confirmation of the transaction by an administrator of the system and/or the system itself  ("a system for executing electronic fund transfers electronically alerts administrators when an electronic fund transfer requires administrator review, electronically provides the administrator access to necessary data associated with the electronic fund transfer, and allows the administrator to electronically communicate authorization of the electronic fund transfer", [010]); 
receive hard authentication data from the second user for the electronic resource request data; Please note the immediately above referenced BRI as to "hard authentication", that said   .   .   .   ("Method 400 begins at step 402. At step 404, data associated with a customer requesting an electronic fund transfer and data associated with an electronic fund transfer requested by the customer are received (e.g., at associated portal 110).", [059]) and ("For example, the associate portal may identify required forms of identification to execute a requested electronic fund transfer, notify the associate to provide disclosures and/or documents about the requested electronic fund transfer, notify the associate to obtain authorization from the customer to execute the requested electronic fund transfer, notify the associate that the requested electronic fund transfer requires administrator approval, or any other suitable message associated with executing electronic fund transfers.", [020]);
perform confirmation, settlement, and reconciliation of the electronic resource request; and      BRI is here employed  to interpret the undefined claim terms  "confirmation, settlement, and reconciliation". Note that the Specification sheds little light upon the meaning of these terms, and that said terms otherwise have very broad and overlapping meanings in their usage). Examiner thus interprets these terms to include in their meaning that  any sort of confirming of whatsoever kind that an electronic fund transfer has successfully taken place suffices ("Ending balance field 224 receives and/or displays the future balance of the account identified in account field 216 after completing a proposed electronic transaction service (e.g., a wire and ACH transfer of funds).", [051]);
transmit a confirmation message to the one or more entities, wherein the confirmation message indicates confirmation, settlement, and reconciliation of the electronic resource request is complete. BRI is here employed to interpret the undefined claim terms  (which have very broad and overlapping meanings in their normal usage) "confirmation, settlement, and reconciliation"  as including any sort of communication that confirmation of an electronic fund transfer has occurred ("Services module 130 may be operable to receive confirmation that a customer requesting an electronic fund transfer has received disclosure documents and/or authorized execution of a requested electronic fund transfer.", [034]) and (" Ending balance field 224 receives and/or displays the future balance of the account identified in account field 216 after completing a proposed electronic transaction service (e.g., a wire and ACH transfer of funds).", [051]);
Dolan does not expressly disclose, but Maeng teaches:
wherein the user configuration comprises authorization preferences, one or more appointed proxy users,  and       Under BRI as above, a so called "proxy" user simply includes a user who has permission to use some else's card,    ("For example, the purchaser 102 is a college student and the approver 106 is a parent of the college student. The merchant 108 is an online or physical store, such as a campus bookstore that sells educational textbooks. The college student identifies textbooks for purchase from the bookstore and provides contact information for the parent. The bookstore prepares a purchase order for the identified textbooks with a payment amount and notifies the parent of the purchase order using the contact information provided by the college student. The parent reviews the purchase order and provides a credit card electronically to the bookstore for payment of the textbooks. The bookstore presents the credit card to the credit card issuer 110 electronically for payment and provides the textbooks to the college student. Accordingly, the parent is able to conveniently approve payment for the college student's textbooks and the bookstore is able to receive payment without requiring the parent to be physically present at the bookstore or release credit card details to the college student.", [0015]);
wherein the soft user authorization comprises a text message communication; ("The purchaser visits, calls, writes, or otherwise communicates with the merchant physically or electronically such as in person, through a website, using email, using a phone, through text message, using an instant message, or via another similar methodology.", [0017]);
determine that the soft user authorization of the electronic resource request data via the digital channel does not meet one or more entity policies for authorization of resource disbursement; based on the determination that the soft user authorization of the electronic resource request data via the digital channel does not meet one or more entity policies for authorization of resource disbursement,                          Please note as above, the 35 USC 112(a) rejection as to this claim(s), and also note the above mentioned BRI, which will be applied to this claim's language, ("In one embodiment, the purchaser identifying a product or service to purchase from a merchant at block 202 includes the purchaser visiting, calling, writing, or otherwise communicating with a physical or online merchant and identifying a product or service for purchase. The purchaser or merchant are an individual, a group, an association, a legal entity, a machine, or a computer, and the merchant sells products or services online, through a physical outlet, or a combination of both.     .    .    .   In one particular embodiment, the purchaser merely provides an account number that is usable by the merchant to retrieve the contact information for the approver. The approver is an individual, a group, association, or legal entity that the purchaser desires to pay for the identified product or service. A purchase order is prepared that includes the purchaser name or other purchaser identifier and the product or service that was identified by the purchaser for purchase.     .   .   .    The purchase order is completed by the purchaser, the merchant, a software application, or any combination of the foregoing. The merchant notifying the approver of a purchase order at block 206 includes the merchant presenting the prepared purchase order to the approver electronically through a website, using email, using a phone, through text message, using an instant message, or via another similar methodology, using the contact information provided by the purchaser.", [0017]);
wherein the second user is one of the one or more appointed proxy users; ("For example, the purchaser 102 is a college student and the approver 106 is a parent of the college student. The merchant 108 is an online or physical store, such as a campus bookstore that sells educational textbooks. The college student identifies textbooks for purchase from the bookstore and provides contact information for the parent.", [0015])
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Dolan  to incorporate the teachings of Maeng because the system set forth in Dolan  would increase its efficiency by expressly adopting the ability to use the popular so called text messages to communicate a so called "soft" authorization as done in Maeng ("the purchaser visits, calls, writes, or otherwise communicates with the merchant physically or electronically such as in person, through a website, using email, using a phone, through text message, using an instant message, or via another similar methodology.", see[0017] of Maeng).
Regarding claims 3, 10, and 17:
Dolan and Maeng disclose  all the limitations of claims 1, 8, and 15, respectively:
Dolan further teaches:
wherein resource transfer metadata comprises one or multiple of a resource transfer type, a resource transfer purpose, an entity identification, itemized product or service cost information, a date, a time, geolocation data, a total resource amount, a resource type, user identification information, or resource account information.  ("and the electronic transaction service fields 228 include fund transfer type field 230, country field 232, currency of recipient field 234, date field 236, fund transfer amount (USD) field 238, fund transfer amount (FX) field 240, exchange rate field 242, lock exchange rate field 244, waive fee field 246, fee amount field 248, reason waived field 250, and required identification field 252.", [052]).
Regarding claims 4, 11, and 18:
Dolan and Maeng disclose  all the limitations of claims 1, 8, and 15, respectively:
Dolan further teaches:
wherein the digital channel further comprises a communication channel such as a web portal, mobile application, email message, or a text message. ("associate portal 110 is operable to generate an authorization request message that includes details of the proposed electronic service transaction and communicate the message to one or more administrators (e.g., through e-mail or other message).", [031]).
Regarding claims 5 and 12:
Dolan and Maeng disclose  all the limitations of claims 1, 8, and 15, respectively:
Dolan further teaches:
wherein the system is further configured to convert the electronic resource request data to a format compatible with the digital channel. ("Logic may perform the operation of any component of system 100, for example, logic executes instructions to generate output from input. Logic may include hardware, software, or other logic. Logic may be encoded in one or more non-transitory, tangible media, such as a computer-readable medium or any other suitable tangible medium, and may perform operations when executed by a computer or processor. Certain logic, such as a processor, may manage the operation of a component.", [046]).
Regarding claims 6, 13, and 19:
Dolan and Maeng disclose  all the limitations of claims 1, 8, and 15, respectively:
Dolan further teaches:
wherein authorization preferences further comprise the identification of the second user for proxy authentication of electronic resource requests.  Examiner here employs BRI as above to interpret this limitation to include in its meaning that the system may interface with more than one user.  (" proposing accounts to involve in a transaction, adding or removing limitations to transaction services for particular users and/or accounts, limiting the types of accounts involved in particular transactions, and identifying beneficial routes for fund transfers (e.g., low cost, high reliability, and/or fast processing time).", [023]).
Regarding claims 7, 14, and 20:
Dolan and Maeng disclose  all the limitations of claims 1, 8, and 15, respectively:
Dolan further teaches:
wherein the electronic resource request data transmitted to the user comprises a batch of multiple resource requests. Examiner interprets this claim phrase to include the meaning that more than one customer request may be transmitted, ("In certain embodiments, a system for executing electronic fund transfers includes a memory comprising a database, the database configured to store electronic fund transfer data, a first interface communicatively coupled to the memory and configured to receive electronic fund transfer customer data associated with a customer and requested electronic fund transfer data describing a requested electronic fund transfer requested by the customer, and one or more processors communicatively coupled to the first interface and configured to determine, based on the received customer data, stored electronic fund transfer data associated with the received customer data and populate fields of the first interface with the stored electronic fund transfer data associated with the received customer data.", [[06]) and ("Electronic transaction services include services provided by enterprises 104 associated with electronic transactions, for example, executing electronic transaction services (e.g., electronic fund transfers), identifying potential transactions for customers", [023]) and ("n certain embodiments, associate portal 110 is operable to receive and/or display information related to providing electronic transaction services to enterprise 104 customers.", [027]).


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Mullen (US8407141B2) - Financial transaction data comprising payment on any one of multiple financial transaction types are processed with an adapter layer that receives an incoming data message relating to a financial transaction initiated by a payer and operates on the incoming data message to produce adapted data relating to the financial transaction, and a processor that receives the adapted data and determines transaction routing to direct the adapted data to a processing network module that requests authorization by an issuer, responds to authorization by initiating request for settlement and payment on the financial transaction to a transaction payee, and responds to payee query requests by providing non-payment data to an external payee.
Dolan (US20210004773A1) - Real-time interaction processing is provided by establishing an operable communication linkage between entities and/or organizations, including a real-time time resource exchange organization. The real-time interaction processing may include the use of an electronic request instrument that includes interaction information. The real-time interaction processing may include capturing the interaction information from the electronic request instrument (e.g., using one or more identifiers, such as codes, or the like) and automatically populating a resource exchange message with the interaction information in order to complete the real-time interaction processing. The electronic request instrument may be operatively coupled to the resource exchange message and processed along with the resource exchange.
Dolan (US20210004772A1) - Real-time interaction processing is provided by establishing an operable communication linkage between entities and/or organizations, including a real-time time resource exchange organization. The real-time interaction processing may include the use of an electronic resource instrument that includes interaction information. The real-time interaction processing may include capturing the interaction information from the electronic resource instrument (e.g., using one or more identifiers, such as codes, or the like) and automatically populating a resource exchange message with the interaction information in order to complete the real-time interaction processing. The electronic resource instrument may be operatively coupled to the resource exchange message and processed along with the resource exchange.
McCoy (US20210383378A1) - A method and system for authorizing a secure transaction using a portable device is disclosed. The method includes an authorization process performed in real-time that includes two phases: an authentication phase and a transaction processing phase. In the authentication phase, a resource provider system may receive a cryptogram from a portable device and verify the cryptogram. Upon the resource provider system obtaining an authentication response indicator, the transaction processing phase may include the resource provider system generating and transmitting an authorization request message to a processing computer. The resource provider system may then receive an authorization response message from the processing computer including an authorization response indicator, which completes the authorization process.
Sheehan (US20170046697A1) - A platform for providing a three-tier authorization may be provided. The platform may receive a requestor login from a requestor including requestor access credentials, as well as a purchase request. The platform may provide a first level of authentication upon authenticating the requestor access credentials. The platform may further receive decision maker access credentials and provide a second authentication by receiving approval of the purchase request and authenticating the decision maker access credentials. The platform may further receive payment details and authenticate the payment details to authorize the payment, providing a third authorization. Upon the first, second and third authorization, the platform may enable a transaction.
Benkert (US20110125645A1) - he present invention provides a system and method for providing a flexible limit subsidiary account that may be issued by a Foreign Financial Institution. In particular, the present provides a system and method for allowing a parent to provide funds to a subsidiary and to control the spending of subsidiary or spending capacity. The card account may be issued at the request of the parent who may retain the ability to define, modify, and/or terminate the spending and/or debt accumulation limits for the subsidiary card account as well as other features as described in the attached disclosure. The system may be configured to provide the ability for parent to eliminate risks associated with fluctuations in currency exchange rates by committing to fixed automatic long-term charges at a fixed foreign exchange rate for a fixed term.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698   
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698